Opinion
MALLANO, P. J.
Monique Shiontel Bell used another person’s name and personal identifying information to convince a lessor of an apartment that Bell was creditworthy. She leased the apartment and soon was delinquent in paying rent until she was evicted. A jury convicted Bell of identity theft and related charges, including grand theft. Bell challenges the grand theft conviction, claiming that it is not supported by substantial evidence that she had the intent to permanently deprive the lessor of its property. We disagree and affirm because Bell intended to permanently deprive the lessor of a leasehold interest, at least to the extent that Bell failed to pay rent during her occupancy.
BACKGROUND
The information charged Bell with one count of identity theft in violation of subdivision (a) of Penal Code section 530.5 (count 1), one count of false personation in violation of section 529 (count 2), one count of making a false financial statement in violation of subdivision (1) of section 532a (count 3), and grand theft of personal property in violation of subdivision (a) of section 487 (count 4).1
The charges were tried to a jury, which found Bell guilty on all counts. The court sentenced Bell to two years eight months in state prison. Bell appealed.
The evidence introduced at trial showed that Bell signed a one-year apartment lease in April 2007 under the name of Leah Taylor, using Taylor’s Social Security number and other personal identifying information in order to obtain approval of Bell’s rental application. Bell then resided in the apartment with another woman and a little girl. The director of operations of Healstone Property Management, which managed the apartment complex, described the *825rental history as follows: “There were collection issues, there were partial payments, late payments, and then the final was the returned check.” “In June the late payments started.” “. . . [H]aving the delinquent payments right off the bat was a red flag . . . .” After June, the problems persisted with “[l]ate payments July, August, partial payments through August, September, October. At which point in November there was a returned check along with a delinquency in which we had sent first the notice requesting that they surrender the property, pay the rent in full. And upon no response to that, we filed [an] unlawful detainer.”
Pursuant to an unlawful detainer judgment, Healstone garnished $3,000 from the bank account of the real Leah Taylor for the unpaid rent. When Taylor sought to get her money back, claiming truthfully that she had never lived in or even applied to rent the apartment in question, the identity theft finally came to light. Taylor did get her $3,000 back but, as of the time of trial, was still trying to restore her credit rating to its previous status.
We appointed counsel to represent Bell on appeal. After examination of the record, counsel filed an opening brief raising no issues and asking us independently to review the record pursuant to People v. Wende (1979) 25 Cal.3d 436 [158 Cal.Rptr. 839, 600 P.2d 1071]. On October 25, 2010, we advised Bell that she had 30 days within which she could personally submit any contentions or issues that she wished us to consider. We received no response.
After reviewing the record, we sent a letter to the parties requesting supplemental briefing on the issue of whether the conviction for grand theft is supported by substantial evidence. In response to our letter, the issue was briefed.
DISCUSSION
Bell challenges the grand theft conviction on the basis that it is not supported by substantial evidence that she had the intent to permanently deprive the lessor of its property. We disagree and affirm because Bell intended to permanently deprive the lessor of a leasehold interest, at least to the extent that Bell failed to pay rent during her occupancy.
As to the grand theft count, the information alleged that Bell “did unlawfully take money and personal property of a value exceeding Four Hundred Dollars ($400), to wit rent money and U.S. currency $3045.41 the property of Leah Tomel Taylor, Healstone Property Management.” According to the evidence, the rental arrearages exceeded that amount.
*826The court instructed the jury on only one legal theory with respect to the grand theft count, namely, theft by false pretenses. The instructions informed the jury that the defendant could be found guilty on that count only if the prosecution proved beyond a reasonable doubt that (1) the defendant made either a promise without intent to perform it or a false pretense or representation, (2) the defendant did so with the specific intent to defraud, (3) the victim believed and relied upon the promise or representation, which “was material in inducing [the victim] to part with [its] money or property even though the false pretense, representation or promise was not the sole cause,” and (4) “[t]he theft was accomplished in that the alleged victim parted with [its] money or property intending to transfer ownership thereof.”
The prosecutor argued to the jury that “the theft is, it is not the property itself, obviously the apartment is still there, they don’t . . . walk away with the apartment, it is the value of the service, it is the value of the apartment during the months that they lived there without paying rent. That is a theft under false pretense because they get the apartment through false pretense, then they stop paying rent, and then the owner is out the benefit of those months’ rent. That is the theft in this case.”
On appeal, Bell contends that “[t]he facts that [she] paid the security deposit upon renting the apartment and then paid four [months’] rent, indicate that her intent was to use the false identification to effect the rental, but not to permanently deprive either the owner of the property or of the identity of possession of the apartment or the rent money.” Respondent argues that Bell’s false representations induced Healstone to allow Bell to take “possession and title to property that belonged to Healstone, namely the right to the apartment for one year pursuant to the lease which was worth around $12,000. The transfer of that property to [Bell] (e.g., the rights under the lease), based upon [Bell]’s fraudulent representations to Healstone (that she was Leah Taylor), cost Healstone approximately $4,700, based on the breach of contract, plus attorney and court costs of approximately $1,500 ...” Respondent further argues that “Healstone transferred legal ‘ownership’ of the right to live in the apartment for one year pursuant to ‘Leah Taylor,’ based on [Bell]’s false personation.”
Our Supreme Court has admonished that California’s intent-to-deprive-permanently requirement for the crime of theft is flexible and not to be taken literally. “[T]he general rule is that the intent to steal required for conviction of larceny is an intent to deprive the owner permanently of possession of the property. [Citations.]” (People v. Davis (1998) 19 Cal.4th 301, 307 [79 Cal.Rptr.2d 295, 965 P.2d 1165]; see also People v. Turner (1968) 267 Cal.App.2d 440, 443 [73 Cal.Rptr. 263].) The rule is not “inflexible,” however, and in certain cases “the requisite intent to steal may be found even *827though the defendant’s primary purpose in taking the property is not to deprive the owner permanently of possession,” such as “(1) when the defendant intends to ‘sell’ the property back to its owner, (2) when the defendant intends to claim a reward for ‘finding’ the property, and (3) when ... the defendant intends to return the property to its owner for a ‘refund.’ ” (People v. Davis, supra, 19 Cal.4th at p. 307.) In each of those exceptions, although the defendant does not intend to deprive the owner permanently of possession of the property, the defendant does intend to appropriate the value of permanent possession of the property.
In People v. Avery (2002) 27 Cal.4th 49 [115 Cal.Rptr.2d 403, 38 P.3d 1], our Supreme Court expanded on the flexibility of the rule: “We now conclude that an intent to take the property for so extended a period as to deprive the owner of a major portion of its value or enjoyment satisfies the common law, and therefore California, intent requirement.” (Id. at p. 55.)
“The case generally cited (see, e.g., People v. Kunkin (1973) 9 Cal.3d 245, 251 [107 Cal.Rptr. 184, 507 P.2d 1392]) as establishing California’s intent-to-deprive-permanently requirement itself implies that the requirement is not to be taken literally. In People v. Brown [(1894)] 105 Cal. 66 [38 P. 518], the defendant defended against a charge of stealing a bicycle by testifying that he intended to return it. We held that the testimony, if believed, would make him not guilty of larceny. ‘While the felonious intent of the party taking need not necessarily be an intention to convert the property to his own use, still it must in all cases be an intent to wholly and permanently deprive the owner thereof.’ (Id. at p. 69.) Despite the seemingly absolute language used here, the authority we cited ‘as directly and fully sustaining this principle’ (ibid.) shows we did not mean it absolutely. One of the cases we cited was State v. Davis [(1875)] 38 N.J.L. 176, which, as we explained in [People v.] Davis, supra, 19 Cal.4th at page 307 and footnote 4, helped establish that the intent to steal is satisfied when ‘the defendant takes property with intent to use it temporarily and then to abandon it in circumstances making it unlikely the owner will recover it.’ We also cited State v. South (1859) 28 N.J.L. 28, which, as noted in 2 LaFave and Scott, [Substantial Criminal Law (1986) Crimes Relating to Property], section 8.5(b), page 361, footnote 22, . . . applied ‘common sense’ and concluded that an intent to take temporarily but for an unreasonable length of time was ‘ample evidence’ of an intent to deprive permanently.
“For these reasons, we agree with the Court of Appeal in People v. Zangari [(2001)] 89 Cal.App.4th [1436,] 1443 [108 Cal.Rptr.2d 250], ... that ‘the intent to deprive an owner of the main value of his property is equivalent to the intent to permanently deprive an owner of property.’ ” (People v. Avery, supra, 27 Cal.4th at pp. 56-57.)
*828Following Avery, we conclude that the grand theft conviction is supported by substantial evidence because Bell intended to permanently deprive Healstone of a leasehold interest in real property, at least to the extent that Bell failed to pay rent during her occupancy. Bell took possession of the apartment by false pretenses and was delinquent in rent payments “right off the bat.” She made partial payments, late payments, and a payment with a bad check. The jury could reasonably have concluded that she intended to deprive the owner of months of rent when she moved into the apartment under false pretenses. Using another’s identity not only permitted her to lease the apartment, but also to have that person’s bank account garnished instead of Bell’s. And because nothing in the record suggests that she intended to pay all the rent at a later time, it is evident that she intended to permanently deprive Healstone of its leasehold interest, at least to the extent of the unpaid rent.
Bell’s reliance on People v. Turner, supra, 267 Cal.App.2d 440, is misplaced. There, the defendant rented a car for two days at $7 per day and 7 cents per mile and made a $40 cash deposit, using “a false name and identification.” (Id. at p. 441.) He was arrested 13 hours later 20 blocks from the rental place. The defendant testified that he intended to return the car when due and had cash to pay whatever the deposit did not cover. The Turner court held there was insufficient evidence of intent given the facts before it. But unlike in Turner, Bell offered no evidence as to her intent. And unlike in Turner, she was not arrested 13 hours after entering the lease, having paid a deposit which covered the lease payments up to then.
Because a leasehold interest is by its very nature “temporary,” in that the lessor will get the property back at the end of the lease, Bell argues that she did not commit theft because she never intended to keep the apartment. This ignores the obvious fact that she intended to permanently deprive Healstone of the unpaid rent.
Car theft cases are not analogous. If a car is taken for a “joy ride” with no intent to permanently deprive its owner of the car, there is no theft. (People v. Turner, supra, 267 Cal.App.2d at p. 444.) But here a leasehold interest in a property was taken with the intent to permanently deprive the owner of rent; hence, there is a theft.
To say that a defendant’s intent to deprive the owner permanently of a leasehold interest is the same as an intent to deprive the owner of property temporarily, and, thus, cannot support a theft conviction, confuses what is temporary and what is permanent and fails to adhere to the Supreme Court’s stricture not to take literally the “intent-to-deprive-permanently requirement.” The leasehold is temporary in that it is for a fixed term and not permanent in *829that sense, but its value in terms of rent, when taken by a thief, is permanent when the thief does not intend to pay rent.
DISPOSITION
The judgment is affirmed.
Johnson, J., concurred.

 All subsequent statutory references are to the Penal Code.